Krupansky, J.,
dissenting. I agree with the finding of the courts below that the punch press at issue contains no design defect as a matter of law. Accordingly, I must respectfully dissent from this court’s decision reversing the summary judgment rendered in the defendant’s favor.
This court stated in Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317, at 321:
“It is now well established that, in order for a party to recover based upon a strict liability in tort theory, it must be proven that: ‘(1) There was, in fact, a defect in the product manufactured and sold by the defendant; (2) such defect existed at the time the product left the hands of the defendant; and (3) the defect was the direct and proximate cause of the plaintiff’s injuries or loss.’ State Auto Mutual Ins. Co. v. Chrysler Corp. (1973), 36 Ohio St. 2d 151.”
There are several reasons I do not feel the plaintiff has fulfilled the three provisions set forth in Temple. Firstly, the machine involved herein was equipped with a two-hand, button-tripping device which Ohio Industrial Commission Regulation IC-5-08.03(B)(1)(c) sanctions as an acceptable means of guarding a power press.7 The significance of complying with Industrial Commission Regulations was established in Temple where we stated at page 327:
“In view of this regulation [IC-5-08.03], which specifies *470that either a fixed barrier guard or a two-hand tripping device (with which this press was equipped) are acceptable methods of guarding, this court holds that the question of whether or not the manufacturer was negligent in not providing fixed barrier guards should be answered, as a matter of law, in the negative.” (Emphasis added.)
Admittedly, Temple dealt with compliance under Industrial Commission Regulations in the context of a negligence action, however, the underlying premise should not change simply because the cause of action is phrased in terms of strict liability, as opposed to negligence. The Ohio Industrial Commission has been granted the authority to promulgate safety standards for the various industries. A manufacturer who fully complies with these standards in designating and constructing his products should be secure that his product is of reasonable design as a matter of law, thus insulating him from liability for design defects. The Industrial Commission Regulations should create safeguards not only for consumers and employees, but for manufacturers as well.
Notwithstanding the defendant’s compliance with IC-5-08.03, the plaintiff asserts this press was defective because the machine as shipped included a foot pedal which rendered the two-hand, button-tripping device inoperable. I do not agree with plaintiff that defendant’s addition of a foot pedal at the request of plaintiffs employer rendered this machine defective. Furthermore, even if the two-hand, button-tripping device in combination with the foot pedal could be characterized as a “defect,” still the punch press itself is not “defective” due to the pull and restraint or hold-back guard, an additional safety device, which was affixed to the machine at the time of plaintiff’s accident. The pull and restraint or hold-back guard is another “acceptable method of guarding” a manual feed press within Industrial Commission Safety Code IC-5-08.03. Therefore, even assuming the press was “defective” prior to the addition of the pull and restraint or hold-back guard, subsequent to its addition the machine could no longer be deemed defective. Moreover, whether this safety device was added by the defendant or by the plaintiff’s employer is immaterial. The relevant determination is whether the machine was defective at the time of plaintiff’s injury, for if no *471defect existed at this time then clearly the accident did not result from a defect in the press.
At the time of this accident the plaintiff was not wearing the pull and restraint or hold-back guard provided. Plaintiffs witnesses indicated this injury would never have occurred had the plaintiff been wearing this safety device as instructed. Consequently, it was plaintiffs failure to wear the available safety device which was the sole cause of her injury, and not any defect in the punch press which she was operating.
In sum, I feel as a matter of law the design of the manual feed press used by the plaintiff was not defective at the time of sale, nor was it defective at the time of plaintiffs injury. Accordingly, I would have affirmed the judgment of the Court of Appeals.

 Ohio Industrial Commission Regulation IC-5-08.03, dealing with power presses, reads in relevant part:
“(A) GUARDING
“(1) Construction
“Every power press in use shall be constructed, or shall be guarded to prevent the hands or fingers of the operator from entering the danger zone during the operating cycle.
“(B) ACCEPTABLE METHODS OF GUARDING
“(1) Manual Feed Presses, by:
“(a) Gate Guard
“(b) Fixed Barrier Guard
“(c) Sweep Guard
“(d) Pull and Restraint or Hold-back Guard
“(e) Two-Hand Tripping Device
“(f) Limitation of ram stroke
“(g) Electronic Guard
“(h) Photoelectric or Selenium Guard
“(i) Magnetic Guard
“(j) Use of Special Tools”